In an action to recover damages for personal injuries sustained by plaintiff as a result of having been struck by defendant’s motor vehicle, the defendant appeals from a judgment of the Supreme Court, Richmond County, entered May 18, 1961, after trial, upon a jury’s verdict of $56,000 in favor of the plaintiff. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall stipulate to reduce the verdict to $40,000, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict was excessive. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ., concur.